UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2337



DENNIS R. COOKISH,

                                               Plaintiff- Appellant,

          versus


KEYSTONE FINANCIAL BANK, N.A., formerly known
as American Trust Bank,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-99-
2209-L)


Submitted:   December 16, 1999         Decided:     December 21, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Dennis R. Cookish, Appellant Pro Se. William Stuart Heyman, GORDON,
FEINBLATT, ROTHMAN, HOFFBERGER & HOLLANDER, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis R. Cookish appeals two district court orders dismissing

his complaint filed pursuant to the Right to Financial Privacy Act

as frivolous under 28 U.S.C.A. § 1915(e) (West Supp. 1999) and de-

nying his subsequent motion for reconsideration.   We have reviewed

the record and the district court’s opinion and find that this

appeal is frivolous.   Accordingly, we dismiss the appeal on the

reasoning of the district court.    See Cookish v. Keystone Finan-

cial, No. CA-99-2209-L (D. Md. Aug. 11 & Sept. 15, 1999).*      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s orders are marked as “filed”
on August 10, 1999 and September 13, 1999, the district court’s
records show that they were entered on the docket sheet on August
11, 1999, and September 15, 1999, respectively. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2